Electronically Filed
                                                                   Supreme Court
                                                                   SCWC-28563
                                                                   09-JUN-2011
                                                                   12:49 PM
                                    SCWC-28563

                IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  JANE DOE, Respondent/Plaintiff-Appellee,

                                         vs.

                 JOHN DOE, Petitioner/Defendant-Appellant.


              CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                         (FC-UCCJEA NO. 03-1-0011)

            ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                    (By: Nakayama, J., for the court1)

               Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on April 27, 2011, is hereby rejected.

               DATED:      Honolulu, Hawai#i, June 9, 2011.

                                        FOR THE COURT:
                                        /s/ Paula A. Nakayama
                                        Associate Justice
John Doe, petitioner/
defendant-appellant pro se
on the application




      1
          Considered by:   Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna,
JJ.